         Case 1:21-cv-06182-PGG Document 29 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HIU NGAI MA,

                          Plaintiff,
                                                                 ORDER
            - against -
                                                            21 Civ. 6182 (PGG)
SONG WANG and
JIAN XIAO,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              Petitioner will submit supplemental briefing by August 25, 2021. Defendant’s

response is due September 1, 2021.

Dated: New York, New York
       August 18, 2021
                                                  SO ORDERED.


                                                  _________________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
